Citation Nr: 1022764	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for a liver disability, 
claimed as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January 2005 and March 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
Notice of Disagreement was filed in April 2005, a Statement 
of the Case was issued in April 2006, and a Substantive 
Appeal was received in June 2006.  

The Veteran requested a Board hearing, however, he withdrew 
that request in September 2007.

The issues of service connection for hypertension, including 
as secondary to diabetes mellitus, type II, and service 
connection for a liver disability, including as secondary to 
diabetes mellitus, type II, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active duty service in Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.

2.  The Veteran is presumed exposed to Agent Orange or any 
comparable herbicide agent during active service.

3.  The Veteran's diabetes mellitus, type II, is causally 
related to a period of active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the Veteran is claiming service connection for 
diabetes mellitus, type II, claimed as due to herbicide 
exposure during active service.  If a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, certain diseases shall be service-connected if the 
requirements of section 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of section 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 
3.307(d)(6) provides that the term "herbicide agent" means 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Section 
3.307(a)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

Private treatment records from Dr. A.J. dated in May 2004 
reflect that the Veteran was diagnosed with diabetes 
mellitus.  

The Veteran's DD 214 indicates that he served from August 
1965 to June 1969, and that he received the Vietnam Service 
Medal and Vietnam Campaign Service Medal.  A response from 
the National Personnel Records Center (NPRC) dated in August 
2004 reflects that the NPRC was unable to determine whether 
or not the Veteran had in-country service in the Republic of 
Vietnam.  The NPRC noted that the Veteran served aboard the 
USS Pollux, which was in the official waters of the Republic 
of Vietnam between November 1965 and August 1968.  The 
Veteran stated that he served on land in Vietnam while 
assisting in unloading cargo and taking it ashore at Danang, 
Chu Lai, and at a party on a beach in Vietnam.  The Veteran 
has submitted multiple buddy statements from August 2006 and 
September 2007 reflecting that the Veteran served on land in 
Vietnam unloading supplies and at beach parties.  

Based on this record, the Board finds that there is a 
question as to whether the Veteran served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  After a review of all available 
evidence in the claims folder, the Board finds that the 
evidence is at least in equipoise as to whether the Veteran 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Therefore, 
because he served in the Republic of Vietnam between January 
1962 and May 1975, he is presumed to have been exposed during 
such service to an herbicide agent.  Further, as the Veteran 
currently has diabetes mellitus, type II, a disease listed at 
38 C.F.R. § 3.309(e), service connection is presumed for this 
disability.  In considering all the evidence of record under 
the laws and regulations as set forth above, the Board 
concludes that the Veteran is entitled to service connection 
for diabetes mellitus, type II, based on the presumption of 
herbicide exposure during active service.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Service connection for diabetes mellitus, type II, is 
granted.  


REMAND

The Board notes that the Veteran has voiced an argument that 
his current hypertension and liver disabilities are secondary 
to service-connected diabetes mellitus, type II.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

It should be noted that the provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the 
new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although the stated intent of the change was merely 
to implement the requirements of Allen v. Brown, 7 Vet. App. 
439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by 
VA in Allen-type cases since 1995.  Consequently, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made and the Veteran's claim was filed 
prior to the effective date of the revised regulation.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current hypertension.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

a) diagnose any current hypertension 
shown to exist;

b) opine whether any such hypertension 
is at least as likely as not related to 
the Veteran's service-connected 
diabetes mellitus, type II;

c) if not, opine whether any such 
hypertension is aggravated by the 
Veteran's service-connected diabetes 
mellitus, type II; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current liver disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

a) diagnose any current liver 
disability shown to exist;

b) opine whether any such liver 
disability is at least as likely as not 
related to the Veteran's service-
connected diabetes mellitus, type II;

c) if not, opine whether any such liver 
disability is aggravated by the 
Veteran's service-connected diabetes 
mellitus, type II; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

3.  After completion of the above, the 
RO should readjudicate the claim of 
entitlement to service connection for 
hypertension, to include as secondary 
to service-connected diabetes mellitus, 
type II, and a liver disability, to 
include as secondary to service-
connected diabetes mellitus, type II.  
Unless the benefits sought are granted, 
the appellant should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


